 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BALJIT SINGH,                                     No. 2: 18-cv-1852 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    AGUILERA NICOLAS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. A settlement conference is set for March 19, 2019 before Magistrate Judge

19   Claire. On February 5, 2019, defendant Austin filed a request to opt-out of the settlement

20   conference. (ECF No. 29.) Good cause appearing, the request to opt-out of the settlement

21   conference is granted and the settlement conference is vacated.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. The March 19, 2019 settlement conference before Magistrate Judge Claire is vacated;

24          2. The writ of ad testificandum filed January 18, 2019 directing the Warden of

25   Atascadero State Hospital to produce plaintiff for the settlement conference, via video-

26   conference, is vacated;

27          3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation

28   Coordinator at Atascadero State Hospital, (805) 468-3123;
                                                       1
 1          4. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation

 2   Coordinator at the California Medical Facility, (707) 469-6006.

 3   Dated: February 21, 2019

 4

 5

 6

 7
     Sing1852.vac
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
